DETAILED ACTION
Amended claim filed 14 May 2021 have been entered. Claims 22 and 24-42 remain pending. Claims 24-25, 27-36, 38-40 and 42 are withdrawn due to restriction. The amended claims have overcome the previous 112(b) rejection.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The specification identifies “displacement means” in paragraphs 0045, 0039.
The specification identifies “fluid port means” in paragraph 0045.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Mehta (US 2016/0131139) in view of Field (US 2015/0275897).
Regarding claim 22, Mehta discloses a fluid working system (fig 1, compressor 110, para 0019) for a working fluid (refrigerant, para 0032) including a positive displacement machine (screw compressor, para 0015), said positive displacement machine comprising: at least one working chamber (chamber of screw, para 0015) and, at least two, fluid port means (suction 214 and discharge 212, para 0032; fluid port means given a 112f interpretation) allowing working fluid to flow into and out of said working chamber, displacement means (screw of the screw compressor, para 0015; displacement means given a 112f interpretation) within, or defined by, said working chamber to displace, or be actuated by, working fluid from one fluid port means to another (screw is capable of the above desired result), wherein the fluid working system has associated therewith a first and second compliance volume (fig 2, isolating conduit 220a on the inlet and outlet, para 0026; or muffler 240 installed on either suction or discharge, para 0032) smoothing pressure fluctuations of said working fluid within said fluid working system (either isolating conduit 220a which reduces pulsation transmission, para 0026; or muffler 240 installed on either suction or discharge, para 0032, either structure is capable of the above desired result), and wherein a first fluid port (discharge port 212, para 0032) of the at least two fluid port means fluidly connects the first compliance volume with the working chamber and a second fluid port (suction port 214, para 0032) of the at least two fluid port means fluidly connects the second compliance volume with the working chamber. Mehta does not disclose wherein said fluid port means comprises valves operable to be individually opened and closed at a selected rate independently of movement of the displacement means.
Field teaches a method and apparatus for decompressing an analogous compressor (fig 1, par 0048) wherein said fluid port means comprises valves (adjustable air inlet valve 12, and outlet valve 36, par 0048) operable to be individually opened and closed at a selected rate independently of movement of the displacement means (air inlet valve 12A may be throttled independently, par 0013, 0023, 0060; air outlet valve 32 is operable by user to control air to application of the working air 44, par 0054, 0064, 0075). It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the throttling air inlet valve of Field into Mehta in order to control the pressure of discharge air (par 0023). Furthermore, it would have also been obvious to incorporate the air outlet valve 32 of Field into Mehta in order to control the amount of working air delivered to the system. 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Mehta in view of Field in view of Gadefatt (US 2002/0166718).
Regarding claim 26 dependent on 22, Mehta does not disclose wherein said compliance volume comprises a volume of material selected from Syntactic foam, micro-balloon material, micro or macro - sphere material, ceramic matrix material, voided media. A positive displacement machine
Gadefatt teaches an analogous compressor with means to prevent noise (absorbent coating, of hollow microspheres, par 0011, 0012) wherein said compliance volume (id.) comprises a volume of material selected from Syntactic foam, micro-balloon material, micro or macro - sphere material, ceramic matrix material, voided media (hollow microspheres, par 0012). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the sound absorption material on the air duct of Gadefatt (par 0006) into the sound muffler of Mehta in order to increase sound dampening (Gadefatt par 0011-0012). 



Claims 37 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Mehta in view of Gadefatt (US 2002/0166718).
Regarding claim 37, Mehta discloses a fluid working system (fig 1, compressor 110, para 0019) comprising a positive displacement machine (screw compressor, para 0015) including a first and second compliance volume … to provide pressure ripple reducing means, wherein a first fluid port fluidly connects the first compliance volume with a working chamber of the positive displacement machine and a second fluid port fluidly connects the second compliance volume with the working chamber. Mehta does not disclose the compliance volumes of syntactic foam. 
Gadefatt teaches an analogous compressor with means to prevent noise (absorbent coating, of hollow microspheres, par 0011, 0012) wherein said compliance volume (id.) comprises a volume of material selected from Syntactic foam, micro-balloon material, micro or macro - sphere material, ceramic matrix material, voided media (hollow microspheres, par 0012). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the sound absorption material on the air duct of Gadefatt (par 0006) into the sound muffler of Mehta in order to increase sound dampening (Gadefatt par 0011-0012). 
Regarding claim 41, Mehta discloses a fluid working system (fig 1, compressor 110, para 0019) for a working fluid (refrigerant, para 0032) including a positive displacement machine (screw compressor, para 0015), said positive displacement machine comprising: at least one working chamber (chamber of the screw, para 0015) and, at least two, fluid port means (suction 214 and discharge 212, para 0032) allowing working fluid to flow into and out of said working chamber, displacement means (screw of the screw compressor, para 0015) within, or defined by, said working chamber to displace, or be displaced by, working fluid from one fluid port means to another, 7 of 12Application No.: 15/572,226 Office Action dated: January 27, 2020 Amendment and Response dated: April 27, 2020 wherein the fluid working system contains a first and second compliance volume (fig 2, isolating conduit 220a on the inlet and outlet, para 0026; or muffler 240 installed on either suction or discharge, para 0032) … in fluid communication with one or more of said fluid ports smoothing pressure fluctuations of said working fluid within said fluid working system (either isolating conduit 220a which reduces pulsation transmission, para 0026; or Mehta does not disclose the compliance volumes of syntactic foam. 
Gadefatt teaches an analogous compressor with means to prevent noise (absorbent coating, of hollow microspheres, par 0011, 0012) wherein said compliance volume (id.) comprises a volume of material selected from Syntactic foam, micro-balloon material, micro or macro - sphere material, ceramic matrix material, voided media (hollow microspheres, par 0012). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the sound absorption material on the air duct of Gadefatt (par 0006) into the sound muffler of Mehta in order to increase sound dampening (Gadefatt par 0011-0012). 

Response to Arguments
Applicant’s arguments with respect to claims 22 and 26 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. Applicant argued that the previously cited Shoulders (US 2008/0260546) and Moody (US 4,076,461) did not disclose valves that opened and closed at a selected rate independently of movement of the displacement means because they were check valves. The examiner has amended the rejection using Fields which discloses valves are independent of the movement of the displacement means.
Regarding claims 37 and 41, Applicant's arguments filed 14 May 2021 have been fully considered but they are not persuasive. Applicant argues that Gadefatt does not teach a syntactic foam, rather Gadefatt teaches hollow microspheres in an absorbant coasting arranged loosely in layers and held in place by an acoustically transparent wall (Remarks, pg 4; Gadefatt para 0011-0012 and 0043). 
Applicant’s specification (para 0042) defines “syntactic foam” as: “Syntactic foams are generally low density, high specific strength composite materials synthesized by filling a material, for example, a metal, a polymer, or a ceramic matrix with hollow particles called micro-balloons. Many properties of syntactic foam are dependent upon the material used in their manufacture but other properties depend on the volume fraction or density of the micro-balloons.”
Gadefatt discloses (para 0012) the microsphere material as: “In the case of a porous material, this material may consist of agglomerated fibres (felt, glasswool or rockwool) or of an interstitial array produced by a collection of hollow microspheres. In the case of such a porous material, the absorbent coating further comprises an acoustically transparent wall which has the purpose of mechanically retaining the porous material. This wall may or may not be secured to the porous material.”
When comparing the definitions of Applicant and Gadefatt, it is clear that both describe a material comprising a plurality of hollow elements (Applicant’s hollow micro-balloon; Gadefatt’s hollow microsphere) which are retained by another material (Applicant’s “a material, for example, a metal, a polymer, or a ceramic matrix”; Gadefatt’s  “acoustically transparent wall … which is secured to the porous material.”).  Applicant’s specification definition is broad and a person of ordinary skill in the art would conclude that under the broadest reasonable interpretation, applicant’s definition includes the material disclosed in Gadefatt. Since Gandefatt teaches a material that is consistent with a broadest reasonable interpretation of syntactic foam that is consistent with the definition disclosed by applicant’s specification paragraph 0042, the rejection of claim 37 and claim 41 is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354.  The examiner can normally be reached on Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/GEOFFREY S LEE/Examiner, Art Unit 3746                                                                                                                                                                                                        
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746